1
2
3
                                                                        O
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   JON MARK L. C.,                                 Case No. 8:17-cv-01730-KES
12                  Plaintiff,
                                                    MEMORANDUM OPINION AND
13      v.
                                                           ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
15
                    Defendant.
16
17
18                                             I.
19                                     BACKGROUND
20           On May 6, 2013, Jon Mark L. C. (“Plaintiff”) filed an application for
21   disability insurance benefits (“DIB”) alleging disability commencing March 25,
22   2013. Administrative Record (“AR”) 232-240. Plaintiff’s date last insured (“DLI”)
23   was December 31, 2016. AR 20.
24           On February 18, 2016 and May 18, 2016, an Administrative Law Judge
25   (“ALJ”) conducted a hearing at which Plaintiff, who was represented by counsel,
26           1
            Effective November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations, performing the duties and functions not reserved to
     the Commissioner of Social Security.”
28

                                                1
1    appeared and testified, as did a vocational expert (“VE”). AR 41-106.
2          On June 9, 2016, the ALJ issued a decision denying Plaintiff’s application.
3    AR 19-34. The ALJ found that Plaintiff suffered from medically determinable
4    severe impairments consisting of stenosis of the lumbar spine with deformity of
5    exiting L5 nerve roots, allergic rhinitis, and obesity. AR 22. The ALJ found the
6    conditions of sleep apnea, anxiety, and gastroesophageal reflux disease (“GERD”)
7    to be non-severe. Id. Despite these impairments, the ALJ determined that Plaintiff
8    had the residual functional capacity (“RFC”) to perform light work with occasional
9    postural activities. AR 25.
10         Based on this RFC and the VE’s testimony, the ALJ determined that Plaintiff
11   could perform his past relevant work as a user support analyst, classified by the
12   Dictionary of Occupational Titles (“DOT”) as skilled, sedentary work. AR 33. The
13   ALJ concluded that Plaintiff was not disabled. AR 34.
14                                            II.
15                                 STANDARD OF REVIEW
16         A district court may review the Commissioner’s decision to deny benefits.
17   The ALJ’s findings and decision should be upheld if they are free from legal error
18   and are supported by substantial evidence based on the record as a whole. 42
19   U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v. Astrue,
20   481 F.3d 742, 746 (9th Cir. 2007). Substantial evidence means such relevant
21   evidence as a reasonable person might accept as adequate to support a conclusion.
22   Richardson, 402 U.S. at 401; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir.
23   2007). It is more than a scintilla, but less than a preponderance. Id. (citing Robbins
24   v. Comm’r of SSA, 466 F.3d 880, 882 (9th Cir. 2006)). To determine whether
25   substantial evidence supports a finding, the reviewing court “must review the
26   administrative record as a whole, weighing both the evidence that supports and the
27   evidence that detracts from the Commissioner’s conclusion.” Reddick v. Chater,
28   157 F.3d 715, 720 (9th Cir. 1998). “If the evidence can reasonably support either
                                                    2
1    affirming or reversing,” the reviewing court “may not substitute its judgment” for
2    that of the Commissioner. Id. at 720-21.
3           “A decision of the ALJ will not be reversed for errors that are harmless.”
4    Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). Generally, an error is
5    harmless if it either “occurred during a procedure or step the ALJ was not required
6    to perform,” or if it “was inconsequential to the ultimate nondisability
7    determination.” Stout v. Comm’r of SSA, 454 F.3d 1050, 1055 (9th Cir. 2006).
8                                              III.
9                                   ISSUES PRESENTED
10          Issue One: “Whether the ALJ failed to give proper weight to treating
11   physicians, selectively rejected favorable medical evidence of record, and failed to
12   support his reliance on non-treating consultants.” (Dkt. 21, Joint Stipulation [“JS”]
13   at 4.) More specifically, Plaintiff contends that the ALJ (1) failed to give specific,
14   legitimate reasons for rejecting the Medical Source Statement—Physical (AR 800-
15   805) from his general treating physician, Dr. Amirtha Ajit; (2) failed to give
16   specific, legitimate reasons for rejecting opinions by Dr. Ajit and therapist Angela
17   Rhodes that Plaintiff’s anxiety causes functional impairments; (3) failed to account
18   adequately for exertional limitations caused by Plaintiff’s obesity; and
19   (4) ultimately assessed an RFC unsupported by substantial evidence.
20          Issue Two: Whether the ALJ erred in evaluating Plaintiff’s subjective
21   symptom testimony. (JS at 4.)
22          Issue Three: Whether the ALJ erred in evaluating lay testimony from
23   treating chiropractor Dr. Glandorf and therapist Ms. Rhodes. (JS at 4, 37.)
24          Because Issues One and Three are dispositive, the Court did not address
25   Issue Two. On remand, the ALJ may wish to consider Plaintiff’s other claims of
26   legal error.
27
28
                                                  3
1                                              IV.
2                       OVERVIEW OF PLAINTIFF’S HISTORY
3          In June 1990 (at age 25) Plaintiff was working as a long-haul truck driver and
4    injured his back. (JS at 5.) Plaintiff received treatment through workers’
5    compensation. For approximately ten years, Plaintiff regularly visited chiropractor
6    Michael Glandorf. AR 443-643.
7          After attending some trade school courses, in approximately 2001 Plaintiff
8    obtained a job as a computer technician and repairperson. He worked for a
9    computer manufacturer in technical support for 11½ years until he was laid off in
10   August 2011 at age 46. AR 242-248, 260, 333, 415, 420, 870.
11         After losing his job, in May 2012 Plaintiff sought psychotherapy with Ms.
12   Rhodes for depression and anxiety. AR 870. Also in May 2012, 2 Plaintiff treated
13   with Dr. Ajit who diagnosed back pain and spasms, anxiety, sleep apnea, elevated
14   triglyceride levels, allergic rhinitis, and obesity. AR 646. At that time, Plaintiff
15   weighed 355 pounds. AR 645-646.
16         In September and October 2012, in October and December 2013, in June
17   2014, and again in May 2015, Plaintiff received lumbar epidurals under the
18   supervision of Dr. Donald Ruhland, Plaintiff’s pain management specialist.3 AR
19   402-407, 674-681, 717-768, 773-791.
20         On March 25, 2013 (i.e., his alleged onset date), Plaintiff told Dr. Ajit that he
21   felt unable to “do anything” because of his back pain. AR 654. Dr. Ajit noted
22   positive straight leg raising test and lumbar disc displacement. AR 654-655.
23
           2
24           Plaintiff testified that he has treated with Dr. Ajit since 2000 or 2001 (AR
     72), but the record includes treatment notes dating back to 2012. AR 645.
25
           3
              Plaintiff treated with Dr. Ruhland from sometime prior to September 2012
26   through May 2015. See AR 402 (notes from September 7, 2012 injection, “The
27   patient is known to me from prior L5-S1 epidural injections ….”), AR 774 (May
     2015 treatment notes).
28
                                                  4
1            A May 22, 2014 MRI and x-ray showed a combination of disc disease, facet
2    arthropathy, and ligamentum flavum redundancy, contributing to moderate bilateral
3    neural foraminal stenosis and deformity of the exiting L5 nerve roots, with
4    additional effacement of the right L5 nerve root in the extraforaminal zone. AR
5    684-687. Plaintiff summarizes these findings as “a herniated disc, strained
6    ligament, and arthritis in the spine, causing bilateral pressure on the nerves.” (JS at
7    7.)
8                                               V.
9                                         DISCUSSION
10         ISSUE ONE: The ALJ’s Evaluation of the Medical Evidence.
11              1. Rules for Weighing Conflicting Medical Evidence.
12           “The ALJ is responsible for resolving conflicts in the medical record.”
13   Carmickle v. Comm’r of SSA, 533 F.3d 1155, 1164 (9th Cir. 2008). In doing so,
14   the ALJ follows the hierarchy of medical opinion articulated by the Ninth Circuit:
15   “(1) those who treat the claimant (treating physicians); (2) those who examine but
16   do not treat the claimant (examining physicians); and (3) those who neither
17   examine nor treat the claimant (nonexamining physicians).” Lester v. Chater, 81
18   F.3d 821, 830 (9th Cir. 1995) (as amended on April 9, 1996); see 20 C.F.R.
19   §§ 404.1527, 416.927 (weighing medical evidence for claims filed before March
20   27, 2017).
21           The opinion of the claimant’s treating physician is entitled to the greatest
22   weight because the treating physician is “employed to cure and has a greater
23   opportunity to know and observe the patient as an individual.” Magallanes v.
24   Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Sprague v. Bowen, 812 F.2d
25   1226, 1230 (9th Cir. 1987)). See also Carmickle, 533 F.3d at 1164 (physicians with
26   the most significant clinical relationship with the claimant are generally entitled to
27   more weight than physicians with lesser relationships) (citing 20 C.F.R.
28   §§ 404.1527(d), 416.927(d)).
                                                     5
1          “If a treating physician’s opinion is well-supported by medically acceptable
2    clinical and laboratory diagnostic techniques and is not inconsistent with the other
3    substantial evidence in [the] case record, [it will be given] controlling weight.”
4    Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014) (quoting Orn v. Astrue, 495
5    F.3d 625, 631 (9th Cir. 2007)); see also 20 C.F.R. § 404.1527(c)(2). “In many
6    cases, a treating source’s medical opinion will be entitled to the greatest weight and
7    should be adopted, even if it does not meet the test for controlling weight.” Orn,
8    495 F.3d at 633 (quoting S.S.R. 96–2p, 1996 WL 362211, at 4).
9          In weighing a treating physician’s non-controlling medical opinion, the ALJ
10   considers the factors set forth in 20 C.F.R. § 404.1527(c)(2)-(6).4 Ghanim, 763
11   F.3d at 1161; see S.S.R. 96-2p (stating that a finding that a treating physician’s
12   opinion is not well-supported or inconsistent with other substantial evidence in the
13   record “means only that the opinion is not entitled to ‘controlling weight,’ not that
14   the opinion should be rejected. Treating source medical opinions are still entitled to
15   deference and must be weighed using all of the factors provided in 20 C.F.R.
16   § 404.1527.”). The factors include: (1) the length of the treatment relationship and
17   the frequency of examination; (2) the nature and extent of the treatment
18   relationship; (3) supportability of the opinion; (4) consistency of the opinion with
19   the record as a whole; (5) the specialization of the treating source; and (6) any other
20   factors brought to the ALJ’s attention that tend to support or contradict the opinion.
21   20 C.F.R. § 404.1527(c)(2)(i)-(ii), (c)(3)-(6). A failure to consider the statutory
22   factors in rejecting a treating physician’s opinion constitutes reversible error.
23   Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir. 2017).
24          “To reject an uncontradicted opinion of a treating physician, the ALJ must
25
           4
              Section 404.1527 applies to claims filed before March 27, 2017. Plaintiff
26   filed his claim on May 6, 2013, and the ALJ issued his decision on June 9, 2016.
27   (Section 404.1520c applies to claims filed on or after March 27, 2017. Section
     404.614 explains when an application is considered filed.)
28
                                                  6
1    provide ‘clear and convincing reasons that are supported by substantial evidence.’”
2    Ghanim, 763 F.3d at 1161(quoting Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th
3    Cir. 2005)). The clear and convincing standard required to reject the
4    uncontradicted opinion of a treating physician “is the most demanding required in
5    Social Security cases.” Moore v. Comm’r of SSA, 278 F.3d 920, 924 (9th Cir.
6    2002).
7          When another doctor contradicts the treating physician’s opinion, the ALJ
8    may not reject this opinion without “providing ‘specific and legitimate reasons that
9    are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161 (citing Ryan v.
10   Comm’r of SSA, 528 F.3d 1194, 1198 (9th Cir. 2008)). The ALJ can meet this
11   burden by “setting out a detailed and thorough summary of the facts and conflicting
12   clinical evidence, stating his interpretation thereof, and making findings. The ALJ
13   must do more than offer his conclusions. He must set forth his own interpretations
14   and explain why they, rather than the doctors’, are correct.” Thomas v. Barnhart,
15   278 F.3d 947, 957 (9th Cir. 2002) (citations omitted).
16         However, “[t]he ALJ need not accept the opinion of any physician, including
17   a treating physician, if that opinion is brief, conclusory, and inadequately supported
18   by clinical findings.” Id.; accord Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th
19   Cir. 2001). “An ALJ may reject a treating physician’s opinion if it is based ‘to a
20   large extent’ on a claimant’s self-reports that have been properly discounted as
21   incredible.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).
22         Additionally, the ALJ accords weight to the opinions of examining, non-
23   treating physicians. As with the treating physician, the ALJ must present “clear and
24   convincing” reasons for rejecting the uncontroverted opinion of an examining
25   physician and may reject the controverted opinion of an examining physician only
26   for “specific and legitimate reasons that are supported by substantial evidence.”
27   Lester, 81 F.3d at 830-31.
28         The ALJ accords lesser weight to the opinions of non-examining physicians.
                                                 7
1    “The opinion of a non-examining physician cannot by itself constitute substantial
2    evidence that justifies the rejection of the opinion of either an examining physician
3    or a treating physician.” Id. at 831. When combined with other evidence, however,
4    the opinion of a non-examining physician can support a decision to reject the
5    opinion of a treating or examining physician. Id. (citing Magallanes, 881 F.2d at
6    751-52, summarizing Magallanes as upholding the rejection of treating physician
7    opinion based on non-examining sources where “there was an abundance of
8    evidence that supported the ALJ’s decision: the ALJ also relied on laboratory test
9    results [an MRI], on contrary reports from examining physicians, and on testimony
10   from the claimant that conflicted with her treating physician’s opinion.”).
11             2. Dr. Ajit’s Medical Source Statement.
12         In January 2016, Dr. Ajit prepared a Medical Source Statement—Physical
13   describing Plaintiff’s ability to perform work-related activities. AR 800-805. As
14   relevant here, Dr. Ajit opined that in an eight-hour day Plaintiff could sit for a total
15   of four hours, stand for a total of two hours, walk for a total of one hour, and must
16   rest for one hour. AR 801. In contrast, the ALJ found that Plaintiff could sit, stand,
17   or walk for six hours out of an eight-hour day. AR 25. Dr. Ajit also opined that
18   Plaintiff could occasionally lift 10 pounds, but the ALJ found that Plaintiff could
19   occasionally lift 20 pounds. Compare AR 25, AR 800.
20         Dr. Ajit’s opinions were contradicted by the opinions of the three state
21   agency physicians—Drs. McGuffin, Chan, and Hoang—even though they generally
22   relied on the same clinical findings. Because Dr. Ajit’s opinion is contradicted, the
23   dispositive question is whether the ALJ gave “specific, legitimate reasons” for
24   discounting Dr. Ajit’s opinion. See Lester, 81 F.3d at 830. If the ALJ provided
25   those reasons, then his decision will be upheld so long as it is free from legal error
26   and supported by substantial evidence based on the record as a whole.
27         The ALJ gave “reduced weight” to Dr. Ajit’s Medical Source Statement for
28   the following five reasons: (1) it is inconsistent “with other opinion evidence …
                                                   8
1    including the assessments of the state agency medical and psychological
2    consultants (see AR 107-115; AR 117-127)” and “the consultative examiner (see
3    AR 871-878…)”; (2) Dr. Ajit “does not appear to be a specialist;” (3) it is
4    inconsistent with Dr. Ajit’s own treating notes; (4) it is a “cursory … check-box
5    report” that is “not well supported by the clinical data, progress notes, and overall
6    record”; and (5) it “appears to be tainted by the claimant’s objective to obtain a
7    report that states he is disabled ….” AR 28-29. The Court considers each of these
8    reasons below.
9                     a. Reason One: Inconsistent with Other Doctors’ Opinions.
10                         i.   The State Agency Physicians.
11         Three doctors offered opinions concerning Plaintiff’s functional capabilities
12   on behalf of the state: two non-examining physicians, Drs. McGuffin and Chan, and
13   one consultative examiner (“CE”), Dr. Hoang.
14         On February 27, 2014, state agency physician Dr. McGuffin reviewed the
15   record as it existed at that time and opined that Plaintiff could perform a reduced
16   range of medium work. AR 107-115. Dr. McGuffin noted that Plaintiff had
17   “limited range of motion” of his elbow and cervical and lumbar spine, “mild limited
18   range of motion” of his wrist, and “normal range of motion” of his shoulder, knee,
19   hips, and ankle. AR 110. Additionally, Dr. McGuffin commented that Plaintiff “is
20   noted to have mildly limited range of motion. Normal gait. He doesn’t use any
21   assistive device to ambulate.” AR 112. On May 5, 2014, state agency physician
22   Dr. Chan similarly reviewed the record as it existed at that time and opined that
23   Plaintiff could perform a limited range of medium work. AR 117-127.
24         Almost two years later, on April 28, 2016, CE Dr. Hoang conducted an
25   orthopedic consultation. AR 871-878. Dr. Hoang’s observations of Plaintiff
26   include: “[he] is a well-developed, obese male in no acute distress[]” (AR 872);
27   “[n]ormal station & gait and balance[]” (id.); “[i]nspection of the cervical spine
28   revealed normal attitude and posture of the head[]” (AR 873); “[p]alpation elicited
                                                  9
1    tenderness over the bilateral para-cervical musculature right > Left[]” (id.);
2    “[i]nspection of the thoraco-lumbar spine revealed no significant deformity and no
3    pelvic tilt or listing[]” (id.); “tenderness over the right paraspinal muscles[]” (id.);
4    no muscle spasm in the cervical or thoraco-lumbar spine “visibly or palpably
5    appreciated” (id.); and a “full” “active range of motion” (or “AROM”) in all areas,
6    except “limited in Flexion.” AR 873-874. Dr. Hoang found Spurling’s test,
7    Valsalva’s maneuver, and the supine and seated straight leg raising tests negative.
8    AR 873.
9          Based on these observations, Dr. Hoang concluded in his functional
10   assessment: “[n]o clinical findings of radiculopathy[]” (AR 874); “no clinical
11   findings suggestive of nerve root compression” (id.); “[n]eurological deficits,
12   muscular atrophy and spasm were not appreciated[]” (AR 875); “[w]ell preserved”
13   basic hand functions (id.); and “[n]ormal alignment without deformities” and full
14   “AROM” in all major joints. Id. Dr. Hoang directed the Department of Social
15   Services to refer to his Medical Source Statement for “detailed functional
16   impairments.” Id. The Medical Source Statement, however, is incomplete: it
17   appears to be missing five pages5 and, in the two pages that are included, Dr. Hoang
18   does not support his check-box assessment of Plaintiff’s functional capabilities with
19   any explanation or medical findings, as instructed. AR 877-878. The two-page
20   Medical Source Statement only addresses Plaintiff’s lifting/carrying and
21
           5
             The last page of Dr. Hoang’s Medical Source Statement includes the
22   notation “page 7/12” in the top right corner, indicating that five additional pages
23   should have been included. This is consistent with the fact that the Medical Source
     Statement omits any mention of a number of functional capabilities that are
24   typically assessed in such Statements. AR 878. Dr. Ajit’s Medical Source
25   Statement includes the following sections that are omitted from Dr. Hoang’s
     Medical Source Statement: use of hands, use of feet, postural activities,
26   hearing/vision, environmental limitations, activity capabilities, and several open-
27   ended questions at the end of the Medical Source Statement. Compare AR 800-805
     [Dr. Ajit], AR 877-878 [Dr. Hoang].
28
                                                   10
1    sitting/standing/walking capabilities, without any explanation for the capability
2    assessment. AR 877-878. Accordingly, Dr. Hoang’s assessment of Plaintiff’s
3    functional capabilities appears inconclusive. Still, the ALJ describes it as a
4    “medium-level assessment.” 6 AR 29.
5          The ALJ found that Dr. Ajit’s opinions were not “consistent with other
6    opinion evidence in the file, including the assessments of the State Agency medical
7    and psychological consultants (see AR 107-115; AR 117-127)—not to mention that
8    of the consultative examiner (see AR 871-878), whose somewhat problematic
9    report I address in due course ….” AR 28.
10         The ALJ “gave partial weight to the assessments of the [non-examining]
11   State Agency medical consultants—who opined that the claimant has even fewer
12   restrictions [than the ALJ’s RFC] and can perform medium-level work activities”
13   because “they reviewed evidence—some of which was likely unavailable to other
14   sources—in the context of their special training in applying the Social Security
15   disability rules and regulations ….” AR 29.
16         Also, the ALJ gave “only partial weight to the consultative examiner’s
17   medium-level assessment (see AR 871-878) for similar reasons, as well as others
18   specific to that examiner—I find that the residual functional capacity defined
19   therein is in line with the overall evidence … and the opinion evidence in this case
20
           6
21            It appears that the ALJ describes the assessment as “medium-level” based
     on the limited information provided. At the hearing, the ALJ asked the VE a
22   hypothetical from the Disability Determination Services with “elements of the CE
23   [incorporated] into it … to the extent that they were consistent.” AR 97. This
     hypothetical included all assessments that Dr. Hoang did provide in his Medical
24   Source Statement: Plaintiff’s lifting/carrying and sitting/standing/walking
25   capabilities. The ALJ added: “[the ability] to frequently climb ramps and stairs;
     occasionally climb ladders, ropes and scaffolds; frequently kneel, crouch and crawl;
26   occasionally stoop” (AR 97)—assessments Dr. Hoang’s incomplete Medical
27   Source Statement does not address. The VE assessed this hypothetic as describing
     “medium work.” AR 97-98.
28
                                                 11
1    has been given significant weight to the extent that it is in keeping therewith.” Id.
2    In a footnote, the ALJ explained his reasons for giving only partial weight to Dr.
3    Hoang’s assessment:
4            [T]he copy of the consultative examiner’s report on file in this matter
5           appears to be incomplete (see AR 871-878), for reasons that frankly escape
6           me—and I note in this regard that the preparation of the case file is
7           accomplished via an administrative or clerical process that is not under my
8           control—and while I note further that the claimant’s attorney did not object
9           to the admissibility of this report when given the opportunity to do so on the
10          record at the May 18, 2016 hearing—nor does it appear that the claimant has
11          ever objected to the report’s incompleteness—I recognize that both the
12          claimant and his attorney raised concerns about this examiner’s qualifications
13          and other issues as the hearing ….
14   Id. at n.1.
15          At the hearing, Plaintiff testified about several issues with Dr. Hoang’s
16   medical assessment. AR 85-91. First, Plaintiff described Dr. Hoang’s office:
17          Well, I didn’t think it was a very professional facility because they had like—
18          for the name of their facility they just had it written on a piece of computer
19          paper and taped up above the receptionist the name of the company and then,
20          you know, it was just like there was no pictures on the walls, no nothing, no
21          doctor certifications like you normally see in a doctor’s office. … It was
22          like a medical office, but it was really rundown and, you know, even the
23          elevator kind of was scaring me because it was making noises and jerking up
24          and down ….
25   AR 85-86. Plaintiff’s attorney submitted a photograph Plaintiff captured of the sign
26   he described. AR 86, 393 [paper sign with handwritten words “MCR Medical”].
27   Additionally, Plaintiff testified about Dr. Hoang’s examination:
28          I guess it was hard for me to understand him, you know. [Attorney asks if he
                                                  12
1          had an accent.] Yes, and it was hard for me to understand him and I don’t
2          think we really communicated well and his exam was very, very limited and
3          he didn’t even make me take my shirt off and I just didn’t— [Attorney asks if
4          Dr. Hoang observed Plaintiff’s back.] No. [Attorney asks if Dr. Hoang
5          looked at any of Plaintiff’s records.] I did provide him with a copy of my
6          MRI. … He seemed to look at it but, I mean, it wasn’t—I don’t think he
7          really read it because he didn’t really have time, it didn’t seem like. He just
8          kind of thumbed through it real quick and then he just talked to me and asked
9          me questions and examined me and I was out of there in like five minutes.
10         … So I just didn’t think it was a very thorough exam, you know ….
11   AR 86-87. Plaintiff further testified:
12         I didn’t feel like he understood me and it was hard for me to understand him
13         because of … a language barrier and I was kind of concerned because the girl
14         that came out before me was crying … I just didn’t really have, you know, a
15         good opinion about the examination as far as the thoroughness and that we
16         communicated effectively with each other.
17   AR 90.
18         The ALJ also questioned Plaintiff about Dr. Hoang’s examination. The ALJ
19   asked if Dr. Hoang examined Plaintiff’s shoulders, elbows, wrists, and hands;
20   Plaintiff testified that Dr. Hoang only asked Plaintiff to push against his hand and
21   did not inspect Plaintiff’s elbows or shoulders. Id. The ALJ asked if Dr. Hoang
22   took any measurements of Plaintiff’s thighs, calves, and upper and lower arms;
23   Plaintiff testified that the receptionist did. AR 90-91. Finally, the ALJ asked if
24   Plaintiff discussed his medical history with Dr. Hoang. AR 91. Plaintiff testified,
25   “Yes, I did. … But I’m not sure, you know, how much of it really—you know, I
26   explained it to him and told him about when the injury occurred and I gave him a
27   copy of the MRI ….” Id.
28         During the hearing, Plaintiff’s attorney submitted to the ALJ documents
                                                 13
1    reflecting Dr. Hoang’s credentials. AR 88. Plaintiff’s attorney explained, “He [Dr.
2    Hoang] purports to be specializing in orthopedics, but his training appears to be in
3    radiology. I mean, he’s not board-certified and his license—he is California-
4    licensed, but his training is in Vietnam quite sometime back and not really relevant
5    to the field of specialty that the Court requested.” Id. The documents reflect that
6    Dr. Hoang is licensed in the state of California and graduated from the University
7    of Saigon Faculty of Medicine in January 1967. AR 394. An attached webpage
8    indicates that this University is in Vietnam. AR 396. The documents further
9    indicate that Dr. Hoang’s area of practice is radiology (not orthopedics), he is
10   proficient in Vietnamese, and he has no board certifications in any specialty area.
11   AR 394.
12                        ii.   Other Medical Records Included in the Administrative
13                              Record.
14         Plaintiff argues, “Dr. Ajit’s report is based on Plaintiff’s treatment not only
15   with Dr. Ajit, but on treatment Dr. Ajit reviewed and considered including
16   chiropractic treatment, epidural injections, medication, and referral for surgical
17   evaluation. The only ‘inconsistency’ identified in the decision is the ALJ’s opinion
18   that the single report by the non-treating, one-time CE and opinion by the State
19   Agency non-examining, non-treating physicians, is more reliable (AR 27-28). This
20   is not an inconsistency, let alone an inconsistency sufficient to support rejection of
21   a treating doctor.” (JS at 10.) Plaintiff further argues, “Dr. Ajit’s treatment is
22   consistent with her own treatment, Dr. Glandorf’s, and Dr. Ruhland’s, and with the
23   evaluation by QME orthopedist Dr. Wilker ….” (JS at 23.)
24         Dr. Glandorf, treating chiropractor and workers’ compensation Qualified
25   Medical Examiner (QME), treated Plaintiff from February 2004 through August
26   2015. AR 408-643, 688-716, 792-799. During this decade of treatment, Plaintiff’s
27   symptoms waxed and waned in intensity, and Plaintiff consistently took
28   medication. Id. For example, Dr. Glandorf’s reports indicate that Plaintiff’s back
                                                  14
1    pain ranged from “sore and restricted” (AR 501) to “a charly horse in right TL
2    spine” (AR 507) to “Low back is bad and he ended up in the ER 2 weeks ago” (AR
3    511) to “Low back is sore but not as bad as it has been.” AR 513.
4          Dr. Ruhland, a pain management specialist who administered Plaintiff’s
5    epidural injections, noted that the injections treated Plaintiff’s “severe low back
6    pain with bilateral lumbar radiculopathy exacerbation,” “lumbar degenerative disk
7    disease,” and “disk protrusions.” AR 402-407, 674-675, 678-681, 717-768. In
8    2012, Dr. Ruhland reported that Plaintiff responded well to the injections but “still
9    has bilateral symptomatology.” AR 406. In 2013, Dr. Ruhland reported that
10   Plaintiff had repeatedly returned for injections and experienced worsening
11   symptoms. AR 674, 676, 678, 680.       In June 2014, Dr. Ruhland reported that
12   Plaintiff “is now suffering substantially increased symptoms in the back and down
13   the legs reaching 10/10 on the VAS scale.”7 AR 724. In May 2015, Dr. Ruhland
14   also observed Plaintiff “is now suffering increasing symptomology ….” AR 785.
15         Dr. Wilker, an orthopedic surgeon, examined Plaintiff and reviewed his
16   lumbar MRI in January 2015. AR 769-772. Dr. Wilker reported that the MRI
17   showed “[a] high intensity zone in the posterior annulus as well as modic changes.”
18   AR 771. Dr. Wilker concluded that Plaintiff was a candidate for decompression
19   and fusion back surgery or, if Plaintiff opted out of surgical intervention, possibly
20   an annual epidural injection would provide some relief. Id.
21         In sum, Dr. Ajit’s opinion is inconsistent with the medical opinions of the
22   three state agency physicians—but not the medical records of Drs. Glandorf,
23   Ruhland, and Wilker. The fact that the three state agency opinions contradict Dr.
24   Ajit’s assessment of Plaintiff’s functional capabilities obliged the ALJ to provide a
25   specific and legitimate reason supported by substantial evidence in the record for
26
           7
27          The “VAS scale” seems to refer to the visual analogue scale, which
     measures pain intensity.
28
                                                  15
1    discounting Dr. Ajit’s opinion.
2                        iii.   Whether Inconsistency with CE Dr. Hoang’s Assessment
3                               Constitutes a Specific and Legitimate Reason.
4          Sometimes, the opinion of an examining, non-treating physician can
5    constitute “substantial evidence” depriving the opinion of a treating physician of its
6    controlling weight and supporting a specific and legitimate reason for discounting
7    the contradicted opinion of the treating physician. Orn, 495 F.3d at 632-33. “When
8    an examining physician relies on the same clinical findings as a treating physician,
9    but differs only in his or her conclusions, the conclusions of the examining
10   physician are not ‘substantial evidence.’” Id. at 632. However, “when an
11   examining physician provides ‘independent clinical findings that differ from the
12   findings of the treating physician,’ such findings are ‘substantial evidence.’” Id.
13   These independent clinical findings can be either “(1) diagnoses that differ from
14   those offered by another physician and that are supported by substantial evidence,
15   or (2) findings based on objective medical tests that the treating physician has not
16   herself considered.” Id. (citations omitted).
17         Dr. Hoang’s medical records indicate that he did perform several medical
18   tests on Plaintiff, including Valsalva’s maneuver, Spurling’s test, and straight leg
19   raising tests. AR 873. Given the totality of the circumstances, however, the Court
20   finds the results of these tests too unreliable to constitute substantial evidence.8 The
21
22         8
             Even if reliable, it does not seem that these tests are independent clinical
23   findings constituting substantial evidence. Dr. Ajit also conducted straight leg raise
     tests and found them positive. See, e.g., AR 655. Additionally, Dr. Hoang used
24   Valsalva’s maneuver and Spurling’s test to assess Plaintiff’s cervical spine. AR
25   873. The results of these tests would not undermine Dr. Ajit’s functional
     assessment, because Dr. Ajit opined that Plaintiff’s lumbar spine causes his
26   functional impairments. (AR 805.) Thus, any inconsistency introduced by these
27   tests does not constitute a specific and legitimate reason to discount Dr. Ajit’s
     functional assessment.
28
                                                  16
1    administrative record as a whole does not support a finding that differences
2    between the assessments of Dr. Hoang and Dr. Ajit provide a specific and
3    legitimate reason to discount Dr. Ajit’s opinion in favor of that of Dr. Hoang.
4    Plaintiff described a five-minute examination frustrated by a language barrier (AR
5    85-91); Dr. Hoang’s assessment of Plaintiff’s functional capabilities is incomplete
6    (AR 870-878); documents submitted by Plaintiff’s attorney cast doubt on Dr.
7    Hoang’s qualifications (AR 394-398); and Dr. Ajit’s opinions are more consistent
8    with the treatment records of Drs. Glandorf, Wilker, and Ruhland than Dr. Hoang’s
9    opinions. Thus, the examination of Dr. Hoang does not constitute substantial
10   evidence for the purpose of discounting the contrary opinion of Dr. Ajit.
11                        iv.   Whether Inconsistency with the Non-Examining
12                              Physicians’ Assessments Constitutes a Specific and
13                              Legitimate Reason.
14         Non-examining physicians’ opinions “with nothing more” cannot constitute
15   substantial evidence to support rejecting the opinion of an examining or treating
16   physician. Andrews v. Shalala, 53 F.3d 1035, 1042 (9th Cir. 1995); Lester, 81 F.3d
17   at 830. However, this does not mean that the opinions of non-examining sources
18   and medical advisors are always entitled to “little” or no weight. Andrews, 53 F.3d
19   at 1041. Reports of a non-examining source “need not be discounted and may serve
20   as substantial evidence when they are supported by other evidence in the record and
21   are consistent with it.” Id.
22         The non-examining sources, Drs. McGuffin and Chan, conducted their
23   reviews of Plaintiff’s medical records on February 27, 2014 and May 5, 2014,
24   respectively. The non-examining sources reached their conclusions before, for
25   example: Plaintiff received the results of his MRI and x-ray, dated May 22, 2014
26   (AR 682-687); Dr. Wilker conducted his initial orthopedic evaluation of Plaintiff on
27   January 1, 2015, recommending surgical intervention for discogenic back pain (AR
28   769-772); Dr. Ruhland conducted further pain management treatment, such as the
                                                 17
1    May 1, 2015 lumbar epidural (AR 773-791); Dr. Glandorf issued updated medical
2    reports from October 2014, July 2015, and August 2015, reporting muscle spasms,
3    pain present “on all planes of motion,” and positive Kemp’s, Milgram’s, and
4    straight leg raise tests (AR 792-799); Plaintiff received further treatment for
5    gastrointestinal issues from March to July 2015 (AR 806-832); and Dr. Ajit
6    provided recent medical records. AR 833-869. This list is not exhaustive of all
7    medical records in the administrative record postdating the conclusions of Drs.
8    McGuffin and Chan.
9          Additionally, the record includes evidence that Plaintiff’s symptoms
10   worsened after Drs. McGuffin and Chan reached their conclusions. See e.g., AR
11   724 (Dr. Ruhland’s June 2014 report that Plaintiff “is now suffering substantially
12   increased symptoms in the back and down the legs reaching 10/10 on the VAS
13   scale.”); AR 795 (Dr. Glandorf’s August 2015 report that Plaintiff “presents with
14   elevated back pain rated 9/10 that extends to both hips and down the left leg. He is
15   using his dad’s walker and has difficulty ambulating.”). In contrast, the functional
16   assessment of Dr. Ajit is from two years later, 2016—the same year the ALJ issued
17   his decision. Thus, the conclusions of Drs. McGuffin and Chan—unlike those of
18   Dr. Ajit—do not contemplate the most recent evidence in the record and thus do not
19   accurately capture Plaintiff’s functional capabilities at the time the ALJ issued his
20   decision on June 9, 2016. As such, inconsistency with the assessments of Drs.
21   McGuffin and Chan does not constitute a specific and legitimate reason to reject the
22   opinion of Dr. Ajit.
23         In sum, per the unique facts of this case, the fact that the three state agency
24   opinions contradict Dr. Ajit’s assessment of Plaintiff’s functional capabilities does
25   not constitute a specific and legitimate reason, supported by substantial evidence, to
26   reject Dr. Ajit’s assessment.
27                   b. Reason Two: Dr. Ajit’s Lack of Specialization.
28         The ALJ afforded the medical opinion of Dr. Ajit reduced weight because,
                                                  18
1    “Dr. Ajit does not appear to be a specialist—such as an orthopedist who could offer
2    a trained perspective on the nature of the claimant’s spinal impairment or a mental
3    health professional who could provide unique insight into his mental issues ….”
4    AR 28.
5          Plaintiff argues, “This criticism is rebutted by Dr. Ajit’s extensive treatment
6    and examination of Plaintiff, which includes her review and consideration of
7    Plaintiff’s treatment by the workers’ compensation chiropractor QME [Dr.
8    Glandorf], the specialist delivering epidural injections [Dr. Ruhland], and the
9    orthopedic surgeon recommending surgery or significant annual epidural injections
10   [Dr. Wilker].” (JS at 10.) Plaintiff also questions the credentials of the specialist,
11   orthopedist Dr. Hoang. (See JS at 9-10, describing his medical office identified by
12   a “half-fallen paper sign,” the appointment lasted five minutes, and “his training
13   was in radiology, was taken in Vietnam, was remote in time, and was not relevant
14   to the impairment”); see also AR 85-91, 393-398.
15         The opinions of specialists are accorded greater weight than those of general
16   practitioners. Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014) (finding that
17   because the doctor “is a specialist, his opinion is owed greater weight as a matter of
18   regulation”) (citing 20 C.F.R. § 404.1517(c)(5)). This factor alone, however, “does
19   not constitute a sufficient reason for giving little weight to [the treating physician’s]
20   opinions ….” Price v. Colvin, 635 F. App’x 379, 380 (9th Cir. 2016) (finding the
21   ALJ did not provide specific and legitimate reasons for discounting the opinion of
22   the treating physician where the ALJ noted the physician is not a specialist and the
23   physician’s opinion is inconsistent with the claimant’s daily activities). Thus, the
24   fact that Dr. Ajit is not a specialist does not alone constitute sufficient reason to
25   discount her opinion; this reason must be viewed in light of other reasons given.
26         Moreover, the ALJ stated that an orthopedist could provide better insight into
27   Plaintiff’s spinal issues than Dr. Ajit—but also recognized that the CE orthopedist,
28   Dr. Hoang, does not have a completed functional assessment in the administrative
                                                   19
1    record and that Plaintiff had cast doubt on Dr. Hoang’s qualifications as an
2    orthopedist. AR 29, 393-398. The ALJ admitted into the record a packet compiled
3    by Plaintiff’s attorney showing that Dr. Hoang was trained in radiology—not
4    orthopedics—in Vietnam in 1967 and is not board-certified in any specialty. AR
5    88, 394-398. Because it does not appear that Dr. Hoang is an orthopedic specialist
6    or that his incomplete functional assessment provided any unique, reliable insight
7    into Plaintiff’s spinal issues, Dr. Ajit’s lack of specialization does not constitute a
8    reason discount her opinion in favor of that of Dr. Hoang. This reason is further
9    weakened by the fact that, as described previously, Dr. Ajit’s opinion is consistent
10   with those of other examining specialists, Drs. Ruhland and Wilker.
11                    c. Reason Three: Inconsistency with Own Notes, Exams, and
12                       Treatment.
13         Legitimate inconsistencies and ambiguities in the treating physician’s
14   analysis, or conflicting lab test results, reports, or testimony, can provide sufficient
15   reasons to devalue the doctor’s report. Shavin v. Comm’r of SSA, 488 F. App’x
16   223, 224 (9th Cir. 2012) (citing Matney v. Sullivan, 981 F.2d 1016, 1019-20 (9th
17   Cir. 1992); Lester, 81 F.3d at 831); see also Ghanim, 763 F.3d at 1161 (“A conflict
18   between treatment notes and a treating provider’s opinions may constitute an
19   adequate reason to discredit the opinions of a treating physician or another treating
20   provider.”). In considering whether inconsistency between a treating physician’s
21   notes and opinion constitutes a specific and legitimate reason for discounting the
22   opinion, the notes “must be ‘read in context of the overall diagnostic picture’ the
23   provider draws.” Ghanim, 763 F.3d at 1162 (quoting Holohan v. Massanari, 246
24   F.3d 1195, 1205 (9th Cir. 2001)).
25         Here, the ALJ found the following inconsistencies:
26         Dr. Ajit’s progress notes, as discussed further below, reflect largely routine
27         treatment, which tends to undercut the notion that the claimant is as limited
28         as Dr. Ajit suggests given that, if he was, one might reasonably expect to see
                                                   20
1          more aggressive care. … Indeed, in rather stark contrast to the fairly dire
2          pronouncements in Dr. Ajit’s functional assessments, it must be noted that
3          the doctor’s actual treatment records repeatedly indicate that the claimant
4          should—and thus presumably can—engage in regular exercise (see, for
5          example, AR 653; AR 837, 841, 849; compare AR 852 (“Regular exercise as
6          tolerated.”)), which instructions are at least arguably at odds with the
7          expansive set of limitations set forth in Dr. Ajit’s functional assessments.
8    AR 28. In sum, the ALJ identified two inconsistencies between Dr. Ajit’s medical
9    opinion and her treatment notes: (1) lack of aggressive treatment, and (2) exercise
10   recommendations.
11                      i.     Lack of Aggressive Treatment.
12         Concerning the lack of aggressive treatment, Plaintiff argues that “strong,
13   daily pain medication and epidural injections are not conservative treatment.” (JS
14   at 11.) Plaintiff cites Revels v. Berryhill, a fibromyalgia case in which the Ninth
15   Circuit held that the ALJ erred in rejecting the claimant’s testimony on the ground
16   that she received “conservative” treatment because “[w]e have previously
17   ‘doubt[ed] that epidural steroid shots to the neck and lower back qualify as
18   ‘conservative’ medical treatment.’” 874 F.3d 648, 667 (9th Cir. 2017) (quoting
19   Garrison, 759 F.3d at 1015 n.20). Plaintiff also argues that failure to recommend a
20   more aggressive treatment is not alone a legitimate reason to discount a treating
21   physician’s opinion. (JS at 11, citing Trezivo, 871 F.3d at 678.)
22          The record shows that Dr. Ajit prescribed Plaintiff pain medication, ordered
23   that Plaintiff undergo diagnostic imaging, advised Plaintiff to confer with a pain
24   management specialist, and referred Plaintiff to an orthopedic surgeon. AR 644-
25   673, 833-869. The fact that Plaintiff chose to forego surgery and continue epidural
26   injections does not introduce a legitimate inconsistency in Dr. Ajit’s medical
27
28
                                                 21
1    opinions.9 In fact, referring Plaintiff to a pain management specialist and an
2    orthopedic surgeon is consistent with the opinion that Plaintiff exhibited functional
3    limitations warranting aggressive care. Thus, Plaintiff’s treatment regimen as
4    overseen by Dr. Ajit is not legitimately inconsistent with her medical opinions of
5    Plaintiff’s functional limitations. See Shavin, 488 F. App’x at 224 (9th Cir. 2012)
6    (finding no legitimate internal inconsistency in the treating physician’s analysis
7    where the ALJ considered the physician’s treatment “comparatively conservative,”
8    but the alternative was “drastic, invasive surgery that promised a limited
9    prognosis.”).
10                      ii.    Exercise Recommendation.
11         Plaintiff argues that the ALJ misstated the meaning of Dr. Ajit’s
12   recommendation that Plaintiff exercise: “Plaintiff was engaging in therapeutic
13   stretching and limited exercise as tolerated, on the recommendation of his treating
14   physicians. This is not a factor on which to base criticism of Dr. Ajit’s opinion
15   about Plaintiff’s RFC.” (JS at 11, citing Vertigan v. Halter, 260 F.3d 1044, 1050
16   (9th Cir. 2001) (noting a claimant may perform “activities despite pain for
17   therapeutic reasons, but that does not mean []he could concentrate on work despite
18   the pain or could engage in similar activity for a longer period given the pain
19   involved.”).) Plaintiff also argues the ALJ failed to describe how Plaintiff’s
20   exercise related to his RFC. (JS at 24-25, citing Trevizo 871 F.3d at 678, 682;
21   Waldon v. Colvin, No. 15-0631, 2016 WL 4501074, at *4 (S.D. Cal. Aug. 29,
22   2016) (“a social security claimant may engage in exercise for therapeutic reasons
23   despite pain”).)
24         In the context of treating Plaintiff’s obesity, Dr. Ajit recommended, “Regular
25
           9
              The decision of Plaintiff to decline surgery does not render Dr. Ajit’s
26   treatment records internally inconsistent. (In contrast, a claimant’s decision not to
27   follow or receive recommended treatment can be considered in assessing subjective
     symptom testimony. See 20 C.F.R. § 416.930(b).)
28
                                                 22
1    exercise as tolerated” and also noted, “Advised low calorie diet and regular
2    exercise.” See AR 653, 837, 841, 849, 852. In her Medical Source Statement, Dr.
3    Ajit opined that Plaintiff is “unable to sit, stand, or walk for long periods of time”
4    but can walk a block at a reasonable pace and can climb several steps at a
5    reasonable pace using a handrail. AR 805. In occasionally recommending that
6    Plaintiff should “exercise as tolerated” to manage his obesity, Dr. Ajit does not
7    legitimately contradict her assessment of Plaintiff’s functional abilities; the extent
8    of the prescribed exercise is unspecified, and this recommendation appears in the
9    ordinary context of obesity management strategies. See Trevizo, 871 F.3d at 677
10   (the ALJ erred in finding the treating physician’s opinion contradicted by his
11   treatment notes, where the opinion assessed functional limitations from her back
12   pain and also counseled her about weight loss, exercise, and diet); Holohan, 246
13   F.3d at 1205 (the ALJ erred in rejecting the opinion of claimant’s treating
14   psychiatrist on the basis that his opinion conflicted with his treatment notes because
15   the treating psychiatrist’s “statements must be read in [context of] the overall
16   diagnostic picture he draws”).
17         Thus, the two inconsistencies identified—lack of aggressive treatment and
18   recommended exercise—do not provide a specific and legitimate reason to discount
19   the opinions of Dr. Ajit.
20                   d. Reason Four: Check-Box Report Lacking Support.
21         The ALJ found as follows:
22         Dr. Ajit’s more restrictive limitations—which, it must be noted, are set forth
23         in a cursory form that essentially amounts to a check-box report with little in
24         the way of detailed explanation or discussion of specific findings (compare
25         AR 805 for example, with AR 800-805 generally)—are not supported by the
26         medical evidence discussed herein, including Dr. Ajit’s own exam findings,
27         which often reflect scant significant data, let alone anything of an order of
28         magnitude on par with the extensive limitations described in the doctor’s
                                                  23
1          functional assessments (see generally AR 644-673, 833-869).
2    AR 28.
3          Plaintiff argues, “the format of Dr. Ajit’s opinion does not render it a simple
4    check-the-box conclusion that lacks sufficient explanation.” (JS at 24.) Dr. Ajit’s
5    opinion is not conclusory because “Dr. Ajit reiterated the diagnosis of bulging discs
6    and disc extrusion, the MRI, injections, and many years of disabling symptoms. In
7    addition, as noted above, Dr. Ajit treated Plaintiff, evaluated his pain management,
8    and referred him to specialists, among other incidents of treatment in the record
9    (AR 800-805).” (JS at 11.)
10         The ALJ may discredit treating physicians’ opinions that are conclusory,
11   brief, or unsupported by medical evidence. Batson v. Comm’r of SSA, 359 F.3d
12   1190, 1195 (9th Cir. 2004); Matney, 981 F.2d at 1019. See also Crane v. Shalala,
13   76 F.3d 251, 253 (9th Cir. 1996) (ALJ properly rejected doctor’s opinion because
14   they were check-off reports that did not contain any explanation of the bases of
15   their conclusions); Murray v. Heckler, 722 F.2d 499, 501 (9th Cir. 1983)
16   (expressing preference for individualized medical opinions over check-off reports).
17         A treating physician’s opinion, however, is not conclusory or unsupported
18   where treating records comprise a significant portion of the record and consistently
19   speak to the claimant’s impairments. Kassebaum v. Comm’r of SSA, 420 F. App’x
20   769, 773 (9th Cir. 2011). Also, a check-box report by a treating physician is
21   “entitled to weight that an otherwise unsupported and unexplained check-box form
22   would not merit” due to the physician’s significant experience with the claimant
23   and supporting records. Garrison, 759 F.3d at 1013; see also Esparza v. Colvin,
24   631 F. App’x 460, 462 (9th Cir. 2015) (“Although the treating physician’s opinions
25   were in the form of check-box questionnaires, that is not a proper basis for rejecting
26   an opinion supported by treatment notes.”).
27         Moreover, the ALJ’s finding that the treating physician’s assessment is not
28   supported by medical evidence must itself be supported by the administrative
                                                 24
1    record and explicit findings; otherwise, the ALJ does not provide “specific and
2    legitimate reasons supported by substantial evidence in the record” for rejecting the
3    treating physician’s opinion. Jones v. Astrue, 503 F. App’x 516, 517 (9th Cir.
4    2012) (finding error where an ALJ rejected a treating physician’s report on the
5    ground that “it is unsupported by objective findings and is inconsistent with the
6    claimant’s own reports of her activities,” because it was not clear what specifically
7    made the record insufficient to support the opinion); see also Orn, 495 F.3d at 634
8    (“The primary function of medical records is to promote communication and
9    recordkeeping for health care personnel—not to provide evidence for disability
10   determinations. We therefore do not require that a medical condition be mentioned
11   in every report to conclude that a physician’s opinion is supported by the record.”).
12         Dr. Ajit’s Medical Source Statement generally appeared in the form of a
13   check-box report, but Dr. Ajit supported her check-box conclusions with her
14   diagnosis of Plaintiff—confirmed by MRI imaging—and Plaintiff’s treatment
15   regimen. AR 805. Specifically, Dr. Ajit opined, “[Plaintiff is] unable to sit, stand,
16   or walk for long periods of time due to bulging discs in lumbar spine at L3/L4,
17   L4/L5 and disc extension as L5/S1, all confirmed by MRI. Has been going for
18   epidural injections for the past several years.” Id. In turn, Dr. Ajit’s diagnoses are
19   supported by years of treatment and accompanying records. With these supporting
20   records, Dr. Ajit’s medical opinion warrants more weight than an unexplained,
21   unsupported check-the-box form. Thus, the format of Dr. Ajit’s Medical Source
22   Statement does not constitute a specific and legitimate reason to discount her
23   medical opinion.
24         Moreover, the ALJ did not support with medical evidence his finding that Dr.
25   Ajit’s assessment is unsupported by medical evidence. The ALJ found:
26         [P]rohibitively restrictive assessments such as those provided by Dr. Ajit are
27         not well supported by the clinical data, progress notes, and overall record—
28         which, as detailed above and below, show that the claimant’s conditions are
                                                  25
1          generally managed with conservative measures at most—nor are they
2          consistent with other opinion evidence in the file, including the assessments
3          of the State Agency medical and psychological consultants (see AR 107-115,
4          AR 117-127)—not to mention that of the consultative examiner ….
5    AR 28. In other words, the ALJ found Dr. Ajit’s opinion unsupported by the
6    overall record for two reasons: (1) Plaintiff’s condition is managed with
7    “conservative” epidural injections, and (2) the state consultants offered
8    contradictory assessments of Plaintiff’s functional capabilities. Both rationales
9    have been discussed and rejected in previous sections.
10                   e. Reason Five: Lack of Reliability and Neutrality.
11         The ALJ found as follows:
12         Dr. Ajit’s opinions at least arguably appear to be tainted by the claimant’s
13         objective to obtain a report that states that he is disabled in order to receive
14         benefits or other special consideration in this and/or another context (see, for
15         example, AR 646 (Dr. Ajit notes claimant was “advi[s]ed [about] short term
16         disability”); see also, for example, AR 843 (Dr. Ajit notes that “[l]etter [was]
17         written for [the claimant] to be excused from jury duty”)). In effect, Dr. Ajit,
18         for example, in offering a “disability”-related opinion, appears to be actively
19         assisting the claimant’s attempt to obtain benefits or other consideration,
20         rather than simply treating him or offering an objective opinion corroborated
21         by treatment notes. Such opinions lack neutrality and reliability.
22   AR 29.
23         Plaintiff argues, “This criticism, without more, would require any treating
24   physician or other provider who is asked to certify a patient’s inability to work (or
25   to sit for hours on end at jury duty) be disqualified from opining about their
26   patient’s limiting pain.” (JS at 12.) Plaintiff also argues that the ALJ provided no
27   evidence to support his assumption. (Id.)
28          “The purpose for which medical reports are obtained does not provide a
                                                  26
1    legitimate basis for rejecting them. An examining doctor’s findings are entitled to
2    no less weight when the examination is procured by the claimant than when it is
3    obtained by the Commissioner.” Lester, 81 F.3d at 832 (citing Ratto v. Secretary,
4    839 F.Supp. 1415, 1426 (D.Or. 1993) (“The Secretary may not assume that doctors
5    routinely lie in order to help their patients collect disability benefits.”)). See also
6    Booth v. Barnhart, 181 F.Supp.2d 1099, 1105-06 (C.D. Cal. 2002) (“the ALJ may
7    not disregard a physician’s medical opinion simply because it was initially elicited
8    in a state workers’ compensation proceeding”). “This skepticism of a treating
9    physician’s credibility flies in the face of clear circuit precedent.” Reddick, 157
10   F.3d at 726 (citing Lester, 81 F.3d at 833).
11         To reject an opinion on this basis, the ALJ must cite actual evidence
12   demonstrating impropriety. Lester, 81 F.3d at 832 (citing Ratto, 839 F.Supp. at
13   1426). The Ninth Circuit has found a determination of untrustworthiness
14   permissible, for example, when the medical opinion was obtained solely for the
15   hearing, there was no objective medical basis for the doctor’s opinion, and the
16   report was inconsistent with the doctor’s own treatment notes. Saelee v. Chater, 94
17   F.3d 520, 523 (9th Cir. 1996) (per curiam).
18         Here, the ALJ did not provide actual evidence to support his determination of
19   impropriety. Advising a patient about short-term disability and writing a letter to
20   excuse a patient from jury duty is consistent with a legitimate belief that a patient is
21   functionally limited. Additionally, these notes appear in the records of only two
22   visits; it does not seem likely that Plaintiff saw Dr. Ajit consistently for years to
23   obtain a “disability-related opinion.” This does not constitute a specific and
24   legitimate reason for discounting the medical opinion of Dr. Ajit.
25                    f. The ALJ Has Not Provided Specific and Legitimate Reasons to
26                       Discount Dr. Ajit’s Opinion.
27         In sum, the reasons set forth by the ALJ for discounting the medical opinion
28   of Plaintiff’s treating physician, Dr. Ajit—(1) contradicted by three state medical
                                                    27
1    sources, (2) lack of specialization, (3) inconsistency with treating notes and
2    conservative treatment, (4) use of check-the-box form and lack of support, and
3    (5) untrustworthiness—do not constitute specific and legitimate reasons supported
4    by substantial evidence in the record to discount Dr. Ajit’s medical opinion. It is
5    unclear that Dr. Ajit’s opinion ever lost its presumptive controlling weight. Her
6    opinions were contradicted only by (1) two non-examining doctors who relied on
7    Dr. Ajit’s own records and (2) a CE who performed a five-minute examination with
8    poor English skills and submitted an incomplete report. In contrast, years of
9    treatment records and objective medical tests corroborated Dr. Ajit’s medical
10   opinion, and the record is devoid of any evidence of malingering.
11               3. Dr. Ajit’s and Ms. Rhodes’ Anxiety Findings.
12         Plaintiff testified that he suffers from mental impairments including anxiety,
13   depression, and obsessive-compulsive disorder (“OCD”). AR 79-80. Plaintiff
14   further testified that Dr. Ajit prescribes Plaintiff medication for his anxiety and
15   OCD, and Plaintiff regularly sees Licensed Marriage and Family Therapist
16   (“LMFT”), Angela Rhodes, M.S., to cope with these impairments and the stress of
17   his job situation. Id.
18         Dr. Ajit did not provide any formal or informal medical opinion regarding
19   Plaintiff’s mental functional capacity, but her treatment records indicate that she
20   diagnosed Plaintiff with anxiety and OCD and consistently prescribed him
21   medication. AR 800-805, 833-856. Ms. Rhodes also did not provide a functional
22   assessment, but she did provide a letter describing her treatment of Plaintiff. AR
23   870. Non-treating, non-examining state agency psychologists David Deaver, Ph.D.,
24   and Peter Bradley, Ph.D., both reviewed the record and opined that Plaintiff has no
25   severe mental impairment and his anxiety does not restrict his daily living. AR
26   111, 122.
27         In assessing Plaintiff’s mental impairments, the ALJ gave “great weight” to
28   the state agency psychologists, “who indicated that the claimant’s mental
                                                  28
1    impairment is ‘Non Severe’ … and causes no significant limitations whatsoever ….
2    [T]hey reviewed evidence—some of which was likely unavailable to other
3    sources—in the context of their special training in applying the Social Security
4    disability rules and regulations….” AR 29-30. The ALJ considered the
5    assessments of the state agency psychologists “essentially uncontroverted by any
6    other opinion evidence” and “consistent with the overall record[.]” Id. The ALJ
7    explained that the opinions of the state agency psychologists are “uncontroverted”
8    because:
9           [T]he treatment records regarding the claimant’s mental impairment provide
10          even less support for claims of disabling limitations, as they indicate that this
11          issue has been managed with little more than medications (apparently
12          prescribed by Dr. Ajit) and routine counseling, the latter of which, as noted
13          above, the claimant’s therapist reports has contributed to the fact that the
14          claimant “has made progress in reducing his depression [and] is continuing to
15          work on self acceptance and reducing anxiety” (AR 870).
16   AR 31. The ALJ found that Ms. Rhodes’ letter was “not clearly incompatible with
17   the conclusion that the claimant has not had any significant limitations in his ability
18   to perform the mental aspects of work ….” AR 30 n.2.
19          Plaintiff argues the ALJ erred in relying on the state agency psychologists in
20   assessing Plaintiff’s mental RFC and considering their opinions “uncontroverted”
21   without “explain[ing] how or why this was so (AR 29-30).” (JS at 12-13.) Further,
22   Plaintiff contends the ALJ erred in discounting the opinions of Dr Ajit and Ms.
23   Rhodes regarding Plaintiff’s mental impairments because “the ALJ incorrectly
24   stated that Plaintiff had ‘quite good range of activities of daily living’….” (JS at
25   13.)
26          However, as the ALJ explicitly recognized, the opinions of the state agency
27   psychologists, both of whom opined that Plaintiff had no significant mental
28   functional limitations, constitute the only medical opinions in the record explicitly
                                                  29
1    addressing Plaintiff’s mental functional capabilities. AR 30. Ms. Rhodes and Dr.
2    Ajit did not provide any formal or informal medical opinions on how Plaintiff’s
3    mental functional limitations impede his ability to work. Ms. Rhodes’ letter
4    indicates that she conducted psychotherapy with Plaintiff to reduce “his depression,
5    anxiety, and negative self-talk” and Plaintiff has “made progress in reducing
6    through his depression” while he continues to “work on self-acceptance and
7    reducing anxiety.” AR 870. It does not address how Plaintiff’s mental
8    impairments impede his ability to work, if at all. Likewise, Dr. Ajit diagnosed
9    Plaintiff with anxiety and OCD and prescribed him medication but did not offer any
10   opinion on how Plaintiff’s mental impairments affect his functional capabilities.
11   See AR 800-805.
12         These opinions do not oppose those of the state consultants. In other words,
13   the ALJ can accept that Plaintiff has OCD, anxiety, and depression—as reflected in
14   the opinions of Dr. Ajit and Ms. Rhodes—while also accepting the ultimate
15   conclusions of the state consultants that these impairments do not cause any
16   significant functional limitations. The ALJ explained as much. See AR 31. Thus,
17   the ALJ did not err in failing to give specific, legitimate reasons for “rejecting”
18   opinions by Dr. Ajit and Ms. Rhodes because neither source provided any formal or
19   informal assessment of how Plaintiff’s mental impairments limit his functionality;
20   instead, he explained their consistency with the opinions of the state consultants.
21             4. Exertional Limitations Caused by Plaintiff’s Obesity.
22         In assessing Plaintiff’s RFC, the ALJ found, “while objective data such as
23   blood pressure readings and height and weight statistics generally confirm the
24   claimant’s hypertension and obesity, there is no significant sign of end organ
25   damage or other pertinent complications associated with these conditions, let alone
26   anything to corroborate the inability to do light-level work ….” AR 27. The ALJ
27   also noted, “he does not appear to have had any significant operations in the period
28   at issue, such as a gastric bypass procedure to treat his obesity ….” AR 31.
                                                  30
1          Plaintiff contends that, despite the restriction to light work, the ALJ erred in
2    failing to account adequately for exertional limitations caused by Plaintiff’s obesity.
3    Plaintiff argues, “it is clear that Plaintiff’s struggle to maintain a healthy weight
4    impacted his lower back pain, as well as his hypertension. … Plaintiff’s obesity has
5    a quantifiable negative impact on his RFC. The ALJ should have developed the
6    record further regarding the impact of Plaintiff’s weight on his back pain, in
7    addition to the equally obvious relationship between sleep apnea and weight.” (JS
8    at 12.) Plaintiff also contends, “The Ninth Circuit held that pursuant to S.S.R. 02-
9    1p,10 an ALJ must consider obesity in determining an RFC based on the
10   information in the case record.” (JS at 12, citing Burch, 400 F.3d at 683; Celaya v.
11   Halter, 332 F.3d 1177 (9th Cir. 2003).)
12         In Burch v. Barnhart, however, the Ninth Circuit rejected the claimant’s
13   contentions that the ALJ erred in failing to consider “the interactive effects that
14   obesity has on her other impairments and the combined effect of those
15   impairments.” 400 F.3d at 681-82. The Ninth Circuit distinguished Celaya v.
16   Halter—there, the claimant appeared pro se and the ALJ was obligated to develop
17   the record further regarding her obesity. Id. at 682. In contrast, the Burch claimant
18   was represented by counsel, did not testify or present evidence that her obesity
19   impaired her ability to work, and did not set forth evidence of any functional
20   limitations caused by her obesity that the ALJ failed to consider. Id. 682-84. Still,
21         10
              The ALJ explicitly considered Plaintiff’s obesity pursuant to Social
22   Security Ruling 02-1p in assessing whether Plaintiff provided evidence of a listing-
23   level condition. The ALJ considered whether Plaintiff’s obesity “might, by itself,
     be equivalent in severity to a listed condition, as well as whether it could elevate
24   other impairments to listing-level significance.” AR 25. The ALJ found, “there
25   this no medical evidence that either alternative applies” because there is “no
     evidence that any source explicitly linked the claimant’s obesity to any specific
26   alleged functional limitation …. Moreover, the State Agency medical consultants
27   had evidence of the claimant’s obesity before them and did not find a listing-level
     condition ….” Id.
28
                                                   31
1    the ALJ expressly considered the claimant’s obesity in finding she had the RFC to
2    perform light work—this sufficed. Id. at 684.
3          This case is more akin to Burch than Celaya. Plaintiff was represented by
4    counsel. During the hearing, Plaintiff’s counsel developed Plaintiff’s testimony on
5    a range of impairments—such as his allergies, his anxiety and OCD, and his
6    stomach, sleep, back, and wrist issues. AR 65-90. However, neither Plaintiff nor
7    his counsel mentioned Plaintiff’s obesity or offered evidence that his obesity
8    aggravates the mentioned impairments. Plaintiff has not pointed to any evidence in
9    the record that the ALJ failed to consider showing his obesity caused functional
10   limitations beyond those recognized by the RFC. As in Burch, based on the record
11   and the hearing, the ALJ was under no further obligation to develop the record on
12   Plaintiff’s obesity and his consideration was legally sufficient.
13             5. The ALJ’s RFC Conclusion.
14         The ALJ concluded that Plaintiff has the RFC to perform light work as
15   defined in 20 C.F.R. § 404.1567(b) and that Plaintiff can: occasionally lift and/or
16   carrying of 20 pounds, frequently lift and/or carry 10 pounds, sit, stand, and/or walk
17   for six hours in an eight-hour day, occasionally climb ramps and stairs (but never
18   ladders or scaffolds), and occasionally stoop, kneel, crouch and crawl. AR 25.
19   Additionally, the ALJ found Plaintiff must avoid “concentrated” exposure to dust,
20   fumes, and poor ventilation. Id. The ALJ determined, “a restriction to light-level
21   work is most consistent with the claimant’s medical records, activities of daily
22   living, treatment history, and other data discussed herein—and the opinion evidence
23   in this case has been given significant weight to the extent that it is in keeping
24   therewith.” AR 29.
25         The ALJ’s findings and decision should be upheld if they are free from legal
26   error and are supported by substantial evidence based on the record as a whole. 42
27   U.S.C. § 405(g); Parra, 481 F.3d at 746. Because the ALJ did not provide specific
28   and legitimate reasons supported by substantial evidence to discount the medical
                                                  32
1    opinion of Dr. Ajit, this Court cannot conclude that the assessed RFC is free of
2    prejudicial legal error. At the hearing, the VE testified that, considering Dr. Ajit’s
3    Medical Source Statement, Plaintiff could not complete his past work or any other
4    work in the national economy. AR 103-104.
5       ISSUE THREE: The ALJ’s Consideration of Third-Party Testimony.
6          “Medical opinions are statements from acceptable medical sources that
7    reflect judgments about the nature and severity of your impairment(s), including
8    your symptoms, diagnosis and prognosis, what you can still do despite
9    impairment(s), and your physical or mental restrictions.” 20 C.F.R.
10   § 404.1527(a)(1). Certain medical professionals are not considered an “acceptable
11   medical source” and are not entitled to the deference afforded an “acceptable
12   medical source.” 20 C.F.R. § 404.1513(a);11 see Molina v. Astrue, 674 F.3d 1104,
13   1111 (9th Cir. 2012). Only licensed physicians and certain other qualified
14   specialists—including certified psychologists, licensed optometrists, licensed
15   podiatrists, and qualified speech-language pathologists—are considered “acceptable
16   medical sources.” Id. (citing 20 C.F.R. § 404.1513(a), (d)).
17         Evidence from sources that do not qualify as “acceptable medical sources”
18   must still be considered:
19         [T]here is a requirement to consider all relevant evidence in an individual’s
20         case record, the case record should reflect the consideration of opinions from
21         medical sources who are not ‘acceptable medical sources’ and from ‘non-
22         medical sources’ who have seen the claimant in their professional capacity.
23         ... [T]he adjudicator generally should explain the weight given to opinions
24         from these ‘other sources,’ or otherwise ensure that the discussion of the
25
26         11
              In this section, any citation to 20 C.F.R. § 404.1513 refers to the version of
27   the regulation in effect from September 3, 2013 to March 26, 2017—the period
     during which Plaintiff filed his claim.
28
                                                  33
1          evidence in the determination or decision allows a claimant or subsequent
2          reviewer to follow the adjudicator’s reasoning, when such opinions may have
3          an effect on the outcome of the case.
4    S.S.R. 06–03p, 2006 WL 2329939; see 20 C.F.R. § 404.1527(b) (“In determining
5    whether you are disabled, we will always consider the medical opinions in your
6    case record together with the rest of the relevant evidence we receive.”); 20 C.F.R.
7    § 404.1527(f)(1) (“Opinions from medical sources who are not acceptable medical
8    sources and from nonmedical sources may reflect the source’s judgment about
9    some of the same issues addressed in medical opinions from acceptable medical
10   sources. Although we will consider these opinions using the same factors … not
11   every factor for weighing opinion evidence will apply in every case ….”).
12         “The ALJ may discount testimony from these ‘other sources’ if the ALJ
13   ‘gives reasons germane to each witness for doing so.’” Molina, 674 F.3d at 1111
14   (citations omitted).
15         Plaintiff argues, “This record includes written testimony from two medical
16   providers who are not considered acceptable medical sources (AMS) under the
17   regulations. The ALJ erred in failing to consider this lay testimony.” (JS 36.)
18   Specifically, Plaintiff contends that the ALJ failed to consider the written testimony
19   of (1) Dr. Glandorf, Plaintiff’s treating chiropractor, and (2) Ms. Rhodes, Plaintiff’s
20   therapist.
21                1. Dr. Glandorf.
22         The ALJ did not explicitly discuss Dr. Glandorf in his findings. The
23   Commissioner contends, however, the fact that the ALJ cited broadly to Dr.
24   Glandorf’s treatment records reflects the ALJ’s consideration of Dr. Glandorf’s
25   opinion. (JS at 38.) The Commissioner argues, Dr. Glandorf did not “provide[]
26   any assessment of Plaintiff’s functional limitations. Plaintiff merely refers to
27   treatment records from chiropractor Glandorf, and Plaintiff admits that the ALJ
28   referred to exhibits that reflected this treatment, indicating that the ALJ did, indeed,
                                                   34
1    consider these records.” (Id.)
2          While Dr. Glandorf did not complete a formal functional assessment of
3    Plaintiff’s for the Social Security Administration’s Office of Disability
4    Adjudication and Review, he did complete a Disability Determination Services
5    Range of Motion form in 2013 for Dr. Ajit, indicating that Plaintiff only has a
6    normal range of motion in his ankles. AR 644. Also, Dr. Glandorf’s treatment
7    notes include informal assessments of Plaintiff’s functional capabilities. For
8    example, Dr. Glandorf repeatedly opined that sitting and standing for extended
9    periods of time increases Plaintiff’s pain, as do rotational movements; Plaintiff
10   especially cannot stand on hard surfaces for prolonged periods of time. See, e.g.,
11   AR 412, 417, 424, 426, 433, 436, 439, 441,452, 454, 590. This contrasts with the
12   ALJ’s finding that Plaintiff can sit, stand, and/or walk for six hours in an eight-hour
13   day (AR 25) and supports Dr. Ajit’s finding that Plaintiff can sit for a total of four
14   hours, stand for a total of two hours, and walk for a total of one hour in an eight-
15   hour day, and can only sit, stand, or walk for twenty minutes at one time. AR 801.
16         As such, Dr. Glandorf provided informal functional assessments, which the
17   ALJ implicitly rejected by discounting Dr. Ajit’s opinion as unsupported by the
18   record. The citations to Dr. Glandorf’s treatment notes in the ALJ’s decision do not
19   suffice as a rationale of this rejection. Dr. Glandorf’s treatment notes comprise
20   nearly 300 pages—or one third of the entire record—reflecting a decade of
21   treatment. The ALJ cited to Dr. Glandorf’s notes for the proposition that Plaintiff
22   wishes to avoid surgery (AR 31); that Plaintiff underwent nasal surgery a decade
23   ago (id.); and that there is objective evidence confirming Plaintiff’s spinal
24   impairments. AR 27. The ALJ also included Dr. Glandorf’s treatment records in
25   sweeping citations: the ALJ cited to AR 402-878 for the proposition that Plaintiff
26   has undergone only modest treatment (AR 30) and to AR 402-681, 688-799, and
27   871-878 for the proposition that Plaintiff’s physical and mental examination
28   findings are unremarkable. AR 27. Dr. Glandorf’s assessments are not cited
                                                  35
1    elsewhere and not explicitly discussed at all. As such, the ALJ erred in failing to
2    provide any reasons (germane or otherwise) for discounting Dr. Glandorf’s
3    assessment.
4              2. Ms. Rhodes.
5          The ALJ addressed Ms. Rhodes’ letter in a footnote. AR 30. The ALJ
6    acknowledged, Ms. Rhodes “noted that the claimant ‘has made progress in reducing
7    his depression [and] is continuing to work on self acceptance and reducing anxiety’
8    (AR 870). While not a formal functional assessment, Ms. Rhodes’ opinions are
9    frankly not clearly incompatible with the conclusion that the claimant has not had
10   any significant limitations in his ability to perform the mental aspects of work at
11   any time material hereto and I give them accordingly significant weight to the
12   extent that they are consistent with the residual functional capacity in Finding # 5 in
13   keeping herewith.” AR 30 n.2.
14         As discussed earlier, Ms. Rhodes did not provide an assessment of Plaintiff’s
15   mental functioning capabilities; instead, her letter explains that Plaintiff has been
16   attending psychotherapy and has been making progress in reducing his depression
17   and opening himself to new ideas. AR 870. The ALJ did not discount Ms. Rhodes’
18   opinion; in fact, he found the letter consistent with the opinions of the state
19   consultants and gave it “significant weight” to the extent it supports the ultimate
20   RFC finding, which included no mental restrictions. AR 30 n.2. The ALJ did not
21   need to provide germane reasons for discounting Ms. Rhodes’ opinion, because he
22   did not discount it.
23      WHETHER TO REMAND FOR FURTHER PROCEEDINGS OR WITH
24      INSTRUCTIONS TO CALCULATE AND AWARD BENEFITS.
25         “The decision whether to remand a case for additional evidence, or simply to
26   award benefits[,] is within the discretion of the court.” Sprague, 812 F.2d at 1232.
27   “[I]f additional proceedings can remedy defects in the original administrative
28   proceeding, a social security case should be remanded” for further proceedings.
                                                  36
1    Garrison, 759 F.3d at 1019 (quoting Lewin v. Schweiker, 654 F.2d 631, 635 (9th
2    Cir. 1981)). Conversely, a court will remand for the calculation and award of
3    benefits “when it is clear from the record that a claimant is entitled to benefits ….”
4    Id. Specifically, each component of the following standard must be satisfied to
5    remand with instructions to calculate and award benefits: “(1) the record has been
6    fully developed and further administrative proceedings would serve no useful
7    purpose; (2) the ALJ has failed to provide legally sufficient reasons for rejecting
8    evidence, whether claimant testimony or medical opinion; and (3) if the improperly
9    discredited evidence were credited as true, the ALJ would be required to find the
10   claimant disabled on remand[.]” Id. at 1020.
11         Here, the first component of this standard is not satisfied. The administrative
12   record contains a number of gaps. Specifically, it does not contain the complete,
13   reliable assessment of an examining state agency physician. The administrative
14   record can be developed by ordering the thorough medical examination of Plaintiff
15   by a qualified state agency physician and ensuring that the report from this
16   examination is included in full.
17                                            VI.
18                                      CONCLUSION
19         For the reasons stated above, IT IS ORDERED that judgment shall be
20   entered REMANDING the decision of the Commissioner denying benefits.
21
22   DATED: November 08, 2018
23
                                                    ______________________________
24                                                  KAREN E. SCOTT
25                                                  United States Magistrate Judge

26
27
28
                                                  37
